  Case 1:20-cv-02628-BMC Document 8 Filed 07/16/20 Page 1 of 1 PageID #: 34




Hon. Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
Filed via ECF

                                            July 16, 2020

RE:    Camilla Ramnarime vs. Queens Liberty Foods Inc. et. al.,
       Docket No. 1:20-cv-02628-BMC (Adjournment Request )

Dear Judge Cogan:

       Please allow this correspondence to serve as a request to adjourn the initial scheduling
conference currently set for July 23, 2020 as Defendants’ have yet to appear in this matter. There
been no previous requests to adjourn this conference and no adversary to request consent.
Further, there are no future dates currently scheduled in this action.

       Should Defendants fail to appear, Plaintiff shall exercise all remedies allowed under the
Federal Rules of Civil Procedure to bring this action to a conclusion.

       I thank the Court for its attention to this matter.
                                                             Respectfully,

                                                             __________/S/________________
                                                             Lawrence Spasojevich, Esq.
                                                             Attorney for Plaintiff
